Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a method of making free-standing plasmonic nanoparticles that are coated with a vapor atomic layer deposition process.  The process starts with semiconductor quantum dots which are coated with at least one conformal layer of a dielectric material, followed by a metallic nanoshell where the layers are applied with atomic layer deposition.  The closest prior art is drawn to Jiang et al (Metal/Semiconductor Hybrid Nanostructure for Plasmon-Enhanced Applications; Adv. Mater. 2014, 26, 5274-5309) which discloses the formation of plasmonic nanoparticles with a semiconductor core and a plasmonic metal shell, however these nanoparticles are formed via chemical layer deposition, which is distinct from atomic layer deposition.  The instant invention forms free forms nanoparticles that are completely coated and covered by the layers.  This process allows for precise size control which allows for increased accuracy in measuring and diagnosing internal bio sensors.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618